Appeal by the People from an order of the Supreme Court, Kings County (Booth, J.), entered January 20,1981, which dismissed the indictment on the ground that defendants had been denied their right to a speedy trial and in the interest of justice. Order reversed, on the law, indictment reinstated, and case remitted to Criminal Term for further proceedings on the indictment. After a review of all relevant factors, we conclude that the defendants were denied neither their statutory nor constitutional right to a speedy trial (see CPL 30.30; People u Taranovich, 37 NY2d 442), and that dismissal in the interest of justice was inappropriate (see CPL 210.40, subd 1). Neither was the failure of the People to be ready for trial on the day that the case was marked “final” against them sufficient cause for dismissal (see People v Stein, 70 AD2d 634; People v Pierce, 54 AD2d 766). We note that defendants’ motion for an order “Pursuant to CPL § 210.20, dismissing the Indictment”, without specifying under which ground enumerated in CPL 210.20 the order was sought, was insufficient to satisfy the requirement of “reasonable notice to the people”, as set forth in CPL 210.45 (subd 1) (cf. People v Bess, 73 AD2d 971). However, in view of the oral waiver by the People of their right to reasonable notice, the court was justified in reaching the merits. Titone, J. P., Rabin, Hargett and Weinstein, JJ., concur.